 

 

'H H¢f

IN THE UNITED STATES DISTRICT COURT P““M"`
FOR THE SOUTHERN DISTRICT OF GEORG

STATESBORO DIVISION ED[§APR |9 PH B.hg

 

UNITED STATES OF AMERICA *
'k
V. * CR 602-008
'k
WILLIAM ERIC GREEN *
O R D E R

Before the Court in the captioned case is a pro se motion
filed by Defendant William Eric Green to terminate the remainder
of his supervised release. Green pled guilty to a drug-related
conspiracy charge and a firearm charge on November 4, 2002. On
January 13, 2003, he was sentenced to a total term of 300 months
imprisonment and five years of supervised release. Following
applicable amendments to the United States Sentencing Guidelines,
the term of imprisonment was reduced to 222 months.

Green was released from custody on April 27, 2018, and has
been under the supervision of the United States Probation Office
in the Eastern District of Arkansas. Presently, Green requests
that the remaining term of supervised release be terminated. Green
has complied with all conditions of supervision by maintaining
steady employment as a yard supervisor for Keen Transportation,
remaining drug free, and being a pm$itive role model for his

children. While the Government opposes his motion based solely

 

 

 

upon the fact that Green has only been on supervision for one year,
the probation office in this District and the Eastern District of
Arkansas have recommended that supervision be terminated.

In light of the strong recommendation of Green’s supervising
probation officer and his favorable adjustment to supervision, and
in consideration of the factors set forth in 18 U.S.C. § 3553(a),
IT IS ORDERED that Green’s motion (doc. nos. 378 & 381) is GRANTED.
William Eric Green is hereby discharged from his term of supervised
release effective April 30, 2019. The Clerk is directed to send

a copy of this Order to Mr. Stepehn R. Baker of the United States

Probation Office in Little Rock, Arkansas. ;5%;::>
ORDER ENTERED at Augusta, Georgia, this day of April,

2019.
UNITED STATES PCSTRICT JUDGE §§

 

 

